TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-10-00396-CR
                                        NO. 03-10-00397-CR



                                    Anthony Watson, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
                    NOS. D-1-DC-09-302891 & D-1-DC-10-300380
              HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant Anthony Watson was charged with two counts of assault-family violence.

See Tex. Penal Code Ann. § 22.01 (West 2011). He waived a jury, and following a bench trial, the

trial court found him guilty of both counts, sentencing him to six years imprisonment. On appeal,

Watson argues that the testimony by the complainant, Jaamikah Bush, was not credible and that the

evidence is thus legally insufficient to support the court’s guilty verdicts. He further complains that

the trial court erred in refusing to allow his attorney to pursue a line of questioning about Bush’s

activities after one of the assaults. We affirm the trial court’s verdicts.

                Watson dated Bush for about two years. Bush admitted at trial that she had “a

depression disorder” and a hot temper and that she would “rant and rave” when angry. She testified

that before the assaults in question, she had called the police approximately seven times to report that

Watson had assaulted her. She admitted that with regard to those earlier reports, at least twice she
later lied and told prosecutors that Watson had not assaulted her and that the charges should be

dismissed or dropped to misdemeanors.

               The first charge at issue here arose from a fight at Bush’s house in the early hours of

December 22, 2009. Bush was in the early stages of pregnancy, and she testified that she had told

Watson that she was pregnant but that he was not the father.1 Watson slapped Bush in the face

and hit her in the nose, mouth, eyes, and chest. Bush testified that after Watson slapped her several

times, he began to strike her with his closed fist. Bush testified that Watson hit her in the face hard

enough that “his knuckle prints were in my face” and that she lost consciousness when he punched

her twice in the nose, leaving her nose and mouth bloodied and her right cheek bruised and swollen

for months after the assault. After the assault, Watson ordered Bush to clean herself up, so Bush

went to the bathroom and washed her face. Bush testified that when Watson eventually fell asleep

in the bedroom, she went to another room and fell asleep there.

               When Bush woke up, she called James Davis, her ex-boyfriend who lived up the

street. Bush ran to Davis’s house, and Davis drove her to his mother’s house. Davis’s mother called

the police to report the assault, and Officer Corey Wroblewski responded to the call. Wroblewski

testified that he interviewed Bush on the afternoon of December 22 and that she was very upset. He

“observed clear injuries” that appeared to be recent and took photographs of Bush’s injuries.

Wroblewski testified about his photographs and said they showed “bruising below the left eyebrow”

and “discoloration that would not be consistent with a normal, healthy human being.” He said that

although it was difficult to see in the photos, there was “darkening of her left eye” and “puffiness


       1
        It is not clear whether Watson knew about the pregnancy before the fight started or whether
Bush’s disclosure that he was not the father was a cause of this fight.

                                                  2
on her lip.”2 Wroblewski did not notice injuries to Bush’s chest, nose, face, or arms, nor did he see

tears in her clothes or signs of a fight at her house when he went there with her so she could retrieve

her belongings. After the interview, Bush and Davis went to a motel together for two days.

               Bush and Watson apparently reconciled by the time of the second assault, which

occurred about two months later on February 18, 2010. Bush again got angry at Watson. Bush

testified that when Watson watched her scream and yell and then acted like he was going to sleep,

she got “madder and madder” and “walk[ed] around the house screaming, cussing, yelling.” Bush

said that Watson stood up and slammed her head into a light switch on the wall, slapped her twice,

and punched her in her face and shoulder. Bush testified that at one point during the assault, Watson

punched Bush in the stomach and “told me to be quiet because if he lose [sic], then I would lose,

too.” She interpreted his statement as threatening to cause her to miscarry if she continued to yell,

testifying that she had miscarried about two years earlier after Watson punched her in the stomach.

Bush said Watson had a warrant out for his arrest and had told her “he was terrified . . . to be around

me because . . . he knows that I will call the police and so he just didn’t want to go to jail.”

               In addition to Wroblewski’s photos, the State introduced two photos at trial, identified

as State’s Exhibit 15. Those photos were taken some time before the December 2009 assault and

show Bush strapped to a board to immobilize her head and neck, with blood on her mouth and chin.




       2
           The photographs taken by Wroblewski on December 22 show some swelling and
discoloration on Bush’s lip and left eyelid and some kind of mark or discoloration on her right cheek.
Contrary to Bush’s description of her injuries, the photographs as they appear in the record do not
show knuckle prints on her face, and the swelling and bruising appear fairly light. Bush explained
that her cheek had begun to swell when the photos were taken, but that it got worse over time.

                                                   3
Bush testified that these injuries were the result of an earlier assault by Watson (“the 2008 assault”).3

Bush admitted that after she received medical attention and made a police report for that assault, she

recanted, telling the prosecutor that the assault had not happened and that she would not testify. The

State also introduced records of Watson’s criminal history: three convictions for assault-family

violence, once in 2008 and twice in 1991; convictions for cocaine possession in 2006, 1999, and

1997; a 1990 conviction for burglary of a vehicle; a 1989 conviction for failure to identify himself;

a 1988 conviction for theft; and a 1984 conviction for burglary of a habitation.

                Watson called several witnesses who testified that they had seen Bush be physically

and verbally abusive to Watson and that Watson never reciprocated. They also testified that they had

been present when Bush threatened to call or actually called the police to falsely report that Watson

had hit her. None of Watson’s witnesses were present during the alleged assaults, nor had they

seen Bush with injuries like those shown in Wroblewski’s photographs. Michelle Jackson, who has

three children with Watson, testified that she once saw Bush hit herself on the lip and threaten to tell

the police Watson had done it. Jackson admitted on cross-examination that she had been the victim

of domestic violence at Watson’s hands.

                When Watson testified, he denied hitting Bush on either of the occasions in question.

He also testified that until hearing Bush’s trial testimony, he believed he was the father of

Bush’s baby. Watson testified about numerous occasions when Bush made false reports and said


        3
          The prosecutor in this case was also involved in the case arising from the assault depicted
in these photos. The prosecutor was not certain of when that assault occurred, but thought it was in
2009. The records of Watson’s prior convictions, however, show that he was accused of felony
assault-family violence against Bush after an incident in January 2008, and that in August 2008, he
pled guilty to a reduced misdemeanor charge of assault-family violence. We will refer to the assault
related to Exhibit 15 as “the 2008 assault.”

                                                   4
the police usually investigated and left without arresting Watson. Watson said that Bush was

“bipolar, schizophrenic, and a host of other things” and did not like to take her medicine.

               Finally, Watson also called the State’s prosecutor, Jackie Wood. Wood testified that

she had been involved in the case related to the 2008 assault, the aftermath of which was depicted

in Exhibit 15’s photographs showing Bush immobilized with blood on her mouth and chin. In that

case, after reporting that Watson had assaulted her, Bush told Wood that she had lied to the police

and that the assault had not occurred. Wood testified, “She told me that she was bipolar and that she

was off of her medication and that it didn’t happen and she wasn’t going to testify.” Wood told the

trial court that she reduced the charges against Watson due to Bush’s refusal to cooperate.4 In her

closing statement, Wood touched on Bush’s history of alleging that Watson had assaulted her and

then recanting, stating, “You have had testimony about how much these two people have clogged

up our testimony [sic] of them going back and forth wanting to drop charges, saying it didn’t happen

when it is clear that it did. That is why the State is finally presenting this evidence to the Court.”

               On appeal, Watson argues that the evidence is legally insufficient to support his

convictions because Bush’s testimony about the assaults, particularly the December 2009 assault,

is “so unbelievable on its face that it defies physical laws.” He points to Bush’s testimony that her

face swelled up “[t]o a pumpkin” so her eyes were only slits, that Watson punched her in the nose

hard enough that she lost consciousness, and that Watson’s fist left knuckle prints in her face, and

argues that because Wroblewski’s photographs show “virtually no injury to her face,” we should find



       4
         Watson testified that he pled guilty in the earlier assault, and, as we noted in footnote 3,
the State’s exhibits reflect that he pled guilty to a misdemeanor charge of family violence
against Bush.

                                                  5
all of Bush’s testimony incredible as a matter of law and should strike it from the record. However,

the case Watson cites, United States v. Lerma, does not support his argument. See 657 F.2d 786

(5th Cir. 1981). In Lerma, a witness admitted that he had committed arson and insurance fraud

and that he had lied to a trial court in another proceeding. Id. at 789. The court stated, “Whether

Dickenson testified truthfully was an issue for the jury. Only when testimony is so unbelievable on

its face that it defies physical laws should the court intervene and declare it incredible as a matter

of law. Despite the attack on his credibility, the jury evidently found Dickenson’s testimony to

be trustworthy.” Id. (citations omitted); see also Brown v. State, 270 S.W.3d 564, 568 (Tex. Crim.

App. 2008) (that witness was admitted perjurer and drug user went to weight of evidence; “These

issues were therefore within the province of the jury as the exclusive judge of the credibility of the

witness and the weight to be given her testimony.”); United States v. Cravero, 530 F.2d 666, 670

(5th Cir. 1976) (evidence that witness “consistently lied in the past, engaged in various criminal

activities, thought that his testimony would benefit him, and showed elements of mental instability

does not make his testimony incredible”). Cf. Geigy Chem. Corp. v. Allen, 224 F.2d 110, 114

(5th Cir. 1955) (in light of physical evidence, testimony about speed of car was “contrary to the

laws of nature and of human experience”).

               Bush admitted that she had lied to the police and prosecutors in the past. She also

testified that she did not know what time the events in question occurred and had only vague

recollections about it being daytime. Although Bush testified that Watson hit her hard enough to

leave knuckle prints and that her face was swollen for months after the assault, the photographs taken

the next morning do not show knuckle prints, and the swelling and bruising appear fairly light in the

exhibits included in the appellate record. Watson’s witnesses testified that Bush was a liar and

                                                  6
frequently threatened to make false reports to get Watson in trouble. However, despite the defensive

testimony, Bush’s credibility problems, and the photos, Bush’s testimony did not “def[y] physical

laws.” Bush testified that her face swelled further after her interview with Wroblewski, and Watson

did not present evidence establishing that Bush’s injuries could not have worsened as she explained.

Further, even if Bush exaggerated the extent of her injuries, Wroblewski testified that he saw visible

and fresh injuries on Bush’s face, and Bush both told Wroblewski during her interview and testified

at trial that those injuries were caused by Watson’s assault. Bush’s testimony did not defy the

laws of physics and was not incredible as a matter of law. See Lerma, 657 F.2d at 789.

                Watson also argues that we should require corroboration of Bush’s accusations due

to her alleged history of falsely accusing Watson of assault, her history of mental illness and lying

to the police, and her admissions that she had a bad temper, had twice been charged with assaulting

Watson, and had “provok[ed] both of the alleged assaults.”5 However, Watson points to no authority

requiring corroboration of an assault victim’s testimony, no matter what her background or

credibility problems. See Padilla v. State, 254 S.W.3d 585, 590 (Tex. App.—Eastland 2008,

pet. ref’d) (“If believed, the victim’s testimony alone is sufficient to support a guilty verdict.”).

                It was up to the trial court to hear all of the testimony, including Bush’s admission

of past untruths, weigh conflicting testimony, and determine which witnesses were credible and

which were not. See Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997) (appellate courts

“should afford almost total deference to a trial court’s determination of the historical facts that the



       5
           Although Bush admitted that she continued to “rant and rave” while Watson initially
refused to engage in an argument with her, we cannot agree with Watson’s characterization that such
behavior should be viewed as “provoking” physical violence.

                                                   7
record supports[,] especially when the trial court’s fact findings are based on an evaluation of

credibility and demeanor”); see also Brown, 270 S.W.3d at 568 (credibility of witness was matter

for jury to determine). We will not re-evaluate those determinations. See Davis v. State, 831 S.W.2d
426, 434 (Tex. App.—Austin 1992), pet. ref’d, 893 S.W.2d 252 (Tex. Crim. App. 1995)

(appellate courts “do not reweigh the credibility of the witnesses”). Bush’s testimony, especially

combined with Wroblewski’s corroborating testimony that he saw bruising and swelling on Bush’s

face several hours after the December 2009 assault, provided a sufficient basis for the trial court

to find Watson guilty of both counts. See Padilla, 254 S.W.3d at 590. We overrule Watson’s

first issue on appeal.

                Watson next complains that the trial court erred in refusing to allow him to inquire

into Bush’s activities at the motel after the December 2009 assault. Bush testified that she went

to Davis’s house the morning after the assault and that after her police interview, she and Davis

stayed in a motel together for two days. Watson asked, “What did you do there?” The State objected

to the question on grounds of relevance, and the trial court sustained the objection. The trial court

explained, “[Y]ou can ask things that happened but they have to be relevant. Everything that

happens is not relevant. The State has objected to what happened—the question was what happened

in the hotel.” Watson asked if he could make a bill of exception, and the trial court answered,

“When we finish, yes.” Watson did not make a bill of exception.

                Watson argues that the court erred because “a further inquiry into [Bush’s] actions

in the motel just hours after the assault would have allowed the defense to further question the

authenticity of her claims of assault.” Specifically, he asserts that he was prevented from inquiring

into what Bush told Davis at the motel, what her demeanor was like, whether she did anything to

                                                 8
care for her injuries, and the activities she engaged in while at the motel. However, the trial court

only barred Watson from asking Bush a general question about what she did at the motel. Watson

did not attempt to ask Bush what she said to Davis, what her demeanor was at the motel, or whether

she treated her injuries there, nor did he attempt to call Davis to ask about such issues. Watson was

not prevented from asking alternative questions seeking the kind of information that he argues would

have been relevant, and he did not ask more specific questions or make a bill of exception. Watson

has not shown that the trial court abused its discretion in sustaining the State’s objection to

his question. See Bowley v. State, 310 S.W.3d 431, 434 (Tex. Crim. App. 2010). We overrule

Watson’s second issue.

                 Having overruled both of Watson’s issues, we affirm the trial court’s judgments

of conviction.




                                              ___________________________________________

                                              David Puryear, Justice

Before Justices Puryear, Pemberton and Rose

Affirmed

Filed: August 26, 2011

Do Not Publish




                                                 9